Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION

                                          No. 04-22-00791-CR

                                  IN RE John Patrick RODRIGUEZ

                                          Original Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

Delivered and Filed: December 7, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 21, 2022, relator John Patrick Rodriguez filed a petition for writ of

mandamus. After considering the petition, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2018CR8896W, styled The State of Texas v. John Patrick Rodriguez,
pending in the 175th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.